       Case 1:12-cv-01684-JPW Document 202 Filed 04/21/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
KEVIN POWELL,                            :    Civil No. 1:12-CV-01684
                                         :
            Plaintiff,                   :
                                         :
            v.                           :
                                         :
JON FISHER, et al.,                      :
                                         :
            Defendants.                  :    Judge Jennifer P. Wilson

                                    ORDER

      AND NOW, on this 21st day of April, 2020, upon consideration of the

motion for summary judgment by Defendants, Doc. 177, the report and

recommendation of Chief United States Magistrate Judge Susan E. Schwab, Doc.

190, Defendants’ objections and Plaintiff’s opposition thereto, Docs. 194–196, and

for the reasons set forth in the accompanying memorandum of law, IT IS

ORDERED that:

          1) The court DECLINES TO ADOPT the report and recommendation

             denying Defendant Department of Corrections’ motion for summary

             judgment on Plaintiff’s American with Disabilities Act of 1990 and

             Rehabilitation Act of 1973 claims based on 42 U.S.C. § 1997e(e).

             (Doc. 190.) The remaining portions of the report and

             recommendation are ADOPTED in full. (Id.)




                                        1
Case 1:12-cv-01684-JPW Document 202 Filed 04/21/20 Page 2 of 2




  2) Defendants’ motion for summary judgment is GRANTED IN PART

     and DENIED IN PART. (Doc. 177.) Specifically, summary

     judgment is GRANTED to Defendants on Count 1 of the amended

     complaint (access to the courts claim), and for Plaintiff’s request for

     injunctive relief, compensatory damages, and punitive damages. The

     motion for summary judgment is DENIED in all other respects.

  3) A separate order will issue to address the remaining deadlines in this

     case.



                               s/Jennifer P. Wilson
                               JENNIFER P. WILSON
                               United States District Court Judge
                               Middle District of Pennsylvania




                                 2
